Citation Nr: 0208873	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from March 1959 to February 
1961.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran's service connection claim 
for an acquired psychiatric disorder was first considered and 
denied by the RO in December 1978.  In November 1998, the RO 
found that the veteran had not submitted new and material 
evidence to reopen the claim.  In a January 2001 decision and 
remand, the Board concluded that new and material evidence 
had been submitted to reopen the veteran's claim.  The remand 
stated that the claim must be returned to the RO for 
additional development.  That development has been completed, 
and the claim is once again before the Board for appellate 
review.


FINDING OF FACT

The veteran is not shown to have an acquired psychiatric 
disorder that is etiologically related to his active service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1132, 1153, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102 and 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a March 2001 letter.  As set forth 
below, the RO's actions throughout the course of this appeal 
satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a November 1998 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a December 
1998 statement of the case and a supplemental statement of 
the case in November 2001, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for service 
connection.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran' service 
medical records have been obtained, as have VA outpatient 
treatment reports.  In addition, the veteran was afforded a 
VA examination.  In this regard, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, certain chronic diseases, such as 
psychoses, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  That an 
injury or disease occurred in service is not enough; there 
must be a disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of chronicity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2001).  
A history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a), (b) (2001).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2001).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran's service medical records contain no evidence of 
any complaints, treatment, or diagnoses of an acquired 
psychiatric disorder.  On active duty examination in March 
1959, the veteran reported a history of tension headaches.  
In what appears to be September 1959, the veteran underwent a 
psychiatric evaluation on referral from neurology in 
conjunction with his complaints of headaches that the veteran 
reported as having their onset one month prior to being 
called to active duty.  Parenthetically, records show that 
the veteran was apparently hospitalized prior to service in 
February 1959 with complaints of headaches for two or three 
weeks.  After neurological work-up and testing, the final 
diagnosis was headaches, cause undetermined.  On mental 
status examination in service in 1959, the veteran was 
described as cooperative and with appropriate behavior and 
affect.  There were no thought disorders, delusions or 
hallucinations noted.  The examiner determined that the 
veteran's headaches were on a psychogenic basis and that the 
veteran was well motivated for duty.  No psychiatric disorder 
was diagnosed.  On separation examination in February 1961, 
no psychiatric abnormality was found.  

The veteran was afforded a VA neuropsychiatric evaluation in 
November 1978.  The examiner noted that the veteran did not 
have any medical problems during service or at discharge, and 
the veteran indicated that he had been "doing well" until 
June 1976.  The veteran also reported that he had been 
hospitalized for a nervous condition in 1978.  Upon 
examination, the examiner found the veteran to behave with 
normal limits and have insight and judgment that were also 
noted as normal.  The examiner diagnosed the veteran with a 
nervous condition, by history, but found that he did not have 
a mental disorder. 

VA outpatient treatment records dated April 1997 to May 1998 
are of record.  The veteran sought treatment for nerves and 
anxiety on several occasions and was diagnosed with 
depression, anxiety, and a dysthymic disorder.  The veteran's 
active service was not noted on his treatment reports. 

The veteran was provided with a VA examination for mental 
disorders in August 2001.  The veteran's medical records were 
reviewed in conjunction with the examination.  The veteran 
reported that a nervous condition ran in his family and 
stated that he was first treated for "nerves" in the 1970s.  
Upon examination, the examiner asked the veteran whether he 
had a nervous condition that was either exacerbated by or 
incurred during service.  The veteran responded that he "did 
not think he had."  The examiner diagnosed the veteran with 
anxiety, not otherwise specified, and stated that the veteran 
did not appear to have had any psychiatric illness that was 
either first manifested or exacerbated during or by military 
service.  

A November 2001 VA medical addendum, based on a review of the 
veteran's claims file, is of record.  The examiner noted the 
veteran's admittance of a lifelong history of anxiety, 
nervousness, and tension headaches.  The examiner stated 
that, in his professional opinion, the veteran's anxiety 
disorder was not likely related to service or exacerbated by 
service.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
of record does not warrant a grant of service connection for 
an acquired psychiatric disorder.  Such a disorder was not 
shown to have been manifested during, or aggravated by, 
active service.  The veteran's service medical records 
contain no evidence that the veteran manifested an acquired 
psychiatric disorder on entrance, during service or on 
separation from service.  In fact, he underwent a psychiatric 
evaluation for continued complaints of headaches and the 
examiner found no psychiatric disorder.  Likewise separation 
examination noted no psychiatric abnormality.  The medical 
evidence of record shows that the veteran next complained of 
psychiatric symptomatology in November 1978, 17 years after 
service.  At that time, he reported that he had been "doing 
well" until 1976, nearly 15 years after service.  The 
veteran was not found to have a mental disorder and the 
examiner did not link his history of nervousness to service.  

In November 2001, the veteran stated that his "nervous 
condition" related back to his childhood and reported that 
he had been a worrier all his life.  When specifically asked 
whether he had a nervous condition that was either 
exacerbated by or incurred during service, the veteran 
responded that he did not think he had.  No psychiatric 
illness was found to have been first manifested or 
exacerbated during the veteran's active service.   

The Board finds that the veteran did not incur a psychiatric 
disorder in service.  The veteran's service medical records 
are negative for such a disorder.  Further, such a disorder 
was not documented for many years after the veteran's 
separation from service.  Finally, to the extent that the 
most recent VA examiner opined that that the veteran appeared 
to have had manifestations of anxiety in the form of chronic 
tension headaches that existed prior to service, noting the 
veteran's self-reported history of having anxiety and 
nervousness prior to service, the Board finds the opinion 
insufficient to rebut the presumption of soundness on 
entrance.  The opinion of the examiner regarding the pre-
service onset of anxiety appears to be largely based on the 
veteran's statements as the examiner reported that "[w]hile 
the evidence is scanty, both for any type of anxiety in 
service or prior to service, [the veteran] did admit to that 
anxiety being a lifelong issue."  The Board does not find 
this opinion based substantially on the history provided by 
the veteran to be the type of clear and unmistakable evidence 
sufficient to rebut the presumption of soundness on entrance.  
Not only was a psychiatric disorder not found on entrance, 
such a disorder was not found on examination in 1959 while on 
active duty, and several years later on separation 
examination in 1961.  No psychiatric disorder was found on VA 
examination in 1978.  Thus, even if it could be argued that 
the most recent VA examiner's opinion is sufficient to rebut 
the presumption of soundness, the evidence of record does not 
show any increase or worsening of such a disorder in service 
such that would require consideration of the presumption of 
aggravation in service.  The Board does note that the recent 
VA examiner relates the veteran's pre-service headaches to 
his anxiety, and the Board does acknowledge that the veteran 
was seen for headaches in service.  However, the Board notes 
that no actual psychiatric disorder was ever diagnosed in 
service although the veteran was treated for headaches and 
examined psychiatrically.  Further, the examiner who appeared 
to link the veteran's pre-service headaches to anxiety also 
reviewed the record including service medical records, and 
examined the veteran but still concluded that a psychiatric 
disorder was neither incurred in nor aggravated during the 
veteran's military service.  

As the evidence fails to show that an acquired psychiatric 
disorder was incurred in or aggravated by active service, and 
as no physician has linked the veteran's disorder to service, 
service connection is not warranted.  

The preponderance of the evidence is against the veteran's 
claim.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

